Exceptions overruled. This action to recover damages for breach of a written contract was heard by a judge and taken under advisement. Later the judge found for the defendants and denied certain of the plaintiff’s requests for rulings. The plaintiff seasonably filed a bill of exceptions, which was allowed, but filed no exceptions in writing to any rulings that may have been made in the absence of counsel. See Rule 72 of the Superior Court (1954). The bill of exceptions, not disclosing the saving of any exception in the court below, brings no question of law to this court. Looby v. Looby, 303 Mass. 391, 392. Commonwealth v. MacGregor, 319 Mass. 462. Concannon v. Commissioner of Public Safety, 324 Mass. 503, 508.